Citation Nr: 1758169	
Decision Date: 12/15/17    Archive Date: 12/28/17

DOCKET NO.  13-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for left ankle disability.

2.  Entitlement to service connection for sciatica of the bilateral lower extremities.

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).

4.  Entitlement to service connection for neuropathy of the left arm.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and the Veteran's wife


ATTORNEY FOR THE BOARD

P. Yoffe, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to July 1976, with additional service in the U.S. Army Reserves.

The matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issue of service connection for neuropathy of the left arm is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.  The issue of the evaluation of the right shoulder has not been certified for appeal and is not ripe for appellate review.


FINDINGS OF FACT

1.  A left ankle disability was not manifest during service and is not attributable to service.

2.  Sciatica was not manifest during service and was not manifest within one year of separation of service.  Sciatica is not attributable to service.

3.  Sciatica is unrelated (caused or aggravated) to a service connected disease or injury.

4.  The Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1. A left ankle disability was not incurred in or aggravated by service.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

2.  Sciatica of the bilateral lower extremities was not incurred in or aggravated by service and may not be presumed to have been incurred therein.  38 U.S.C. §§ 1101, 1112, 1131, 1137 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).

3.  Sciatica of the bilateral lower extremities is not proximately due to, the result of, or aggravated by service connected disease or injury.  38 U.S.C. § 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).

4.  The criteria for TDIU are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.340, 4.16, 4.25, 4.26 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veteran has not raised any argument(s) with respect to the adequacy of notice and assistance.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Therefore, the appeal may be considered on the merits.  





Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C. § 1131 (2012). 

To establish a right to compensation for a present disability, a Veteran must show: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); see also Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic diseases, such as organic disease of the nervous system (including sciatica) are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C. §§ 1101, 1112, 1113 (2012); 38 C.F.R. §§ 3.307, 3.309 (2017).  With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  C.F.R. § 3.303(b).  Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  38 C.F.R. § 3.303(b) applies only to chronic disease as listed in 38 U.S.C. § 1101(3) and 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d). 

In evaluating a claim, the Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a); Layno v. Brown, 6 Vet. App. 465, 470 (1994) (providing that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis if (1) the medical issue is within the competence of a layperson, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

If the evidence is competent, the Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this regard, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996).



Left ankle

In the July 2017 Board hearing, the Veteran stated he injured his left ankle in service, in a truck accident, with a possible worsening of an injury while playing basketball, also in service.  The Veteran claims he has had continuous ankle issues since that date, which he treated with pain medication.  The Veteran also stated an ankle injury "during a hard turn while marching," in a lay statement in August 2009.  During the Board and the DRO hearing, the Veteran claimed the incident, either a break or sprain of the ankle, occurred in 1976, i.e., during active duty from April 1976 to July 1976.  The Veteran, at an December 2013 DRO hearing, stated he hurt his ankle jumping out of a truck, but also stated that he broke it in a fight after service and received treatment at an urgent care facility and that the fight did not occur during training. 

There are no treatment records for an ankle injury, residuals of an ankle injury, or other information concerning ankle pain, injury, or related issues in service or for multiple years after.  The only mention of the ankle in service treatment records is a notation of "no" for ankle swelling in a report of medical history for dental treatment in July 1976.  His lower extremities and feet were noted as normal upon examination at separation in July 1976.  In his July 1976 Report of Medical History, the Veteran denied a history of foot trouble, locking, broken bones, or other ankle-related issues.

There are notations in VA treatment records of some type of ankle problem.  A July 2008 VA treatment records reported the Veteran ankle "swells at times," the Veteran had occasional radiating pain from back into buttocks, and had "no significant pain or limiting joint pain."  In an October 2008 VA treatment record, the Veteran was noted to have injured his ankle in 1985.  There were no notations of current ankle issues.  

VA treatment records from March 2009 do not report issues with the ankle.  After a physical examination, the examiner noted reflexes were "+1" and the Veteran's ankles were normal upon examination.  Left lower extremity strength was 4/5 and 5/5.  There are no relevant notions of left ankle issues.  There are notations of radiating pain from the lower back (see the following section), but no ankle issues.  Likewise, an April 2009 VA examination for the back noted radiating pain from back to the lower extremity, but no ankle issues.  A January 2011 VA treatment record noted diminished reflexes at both ankles, but with grossly intact sensation to light touch.  A March 2013 VA treatment note reported an examination of the ankles and knees, with reflexes were+1 at the knees and the ankles.  Periodic physicals listed in VA examination show denials of extremity pain, weaknesses, or swelling and normal ranges of motion in the lower extremities.  See, e.g., September 2016 VA treatment note ("EXT: ambulatory with steady gait.  Good ROM in all extremities, no edema, no clubbing.").

The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability subject or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board acknowledges the Veteran is competent to report pain or other issues he associates with his left ankle and is competent to report that pain has been continuous since some type of injury, either in 1976 or in 1985 or both.  The Veteran is also competent to report what he has been told, in this case includes that a VA doctor told him that his left ankle issues were related to service.  See July 2017 Board hearing.

The Veteran's lay statements regarding continuous ankle issues are contradicted by the medical evidence of record, including the Veteran's own statements in seeking treatment.  The Veteran denied ankle injury in his report of medical history in July 1976 and an examination by a medical professional noted the lower extremities were normal.  The Veteran subsequently denied ankle issues, excepting one mention from the Veteran that he has ankle "swelling," and had no medical treatment for an ankle disability, to include residuals of a fracture, from the time of an alleged initial injury in 1976 to the when the claim, several decades later.  The Board finds that the medical evidence is more probative than the Veteran's statements.  The Veteran did not state he had issues with his left ankle during treatment and physical examinations noted his left ankle was normal.  Therefore, the Veteran's statements are not credible and contradict the evidence of record.  

In short, the credible and probative evidence establishes that the Veteran's residuals of an ankle injury or disability of the left ankle were not manifest during service and that it is not due to service.  The lay assertions of in-service onset are not credible.  In light of the probative medical evidence, the Board concludes that the preponderance of the evidence is against the claim for entitlement for service connection for a left ankle disability or residuals.  The benefit-of-the-doubt doctrine is therefore not applicable.  

Sciatica of the bilateral lower extremities

The Veteran attributes his sciatica in the lower extremities to a low back disability.  See, e.g., August 2009 correspondence.  During the July 2017 Board hearing, the Veteran alleged his sciatica radiated down from his neck into his lower extremities.

At examination at separation in July 1976, the Veteran's lower extremities, feet, "spine, other musculoskeletal," and other related issues were normal, and the examiner did not report any back injury, pain, or other relevant areas.  In his July 1976 Report of Medical History, the Veteran denied a history of foot trouble, locking, broken bones, recurrent back pain, or pain in other relevant areas.

In a March 2009 VA treatment document, the Veteran himself reported he was told he had sciatica, with pain radiating down his left leg.  In a May 2009 VA examination, the Veteran complained of radiating pain from his lower back to his legs, to the midposterior calf on the left leg and to the posterior thigh in the right leg.  MRI of lumbar spine noted multilevel degenerative disk and facet change.  Examiner reported these were indicative of low back and left leg pain.  Provisional diagnosis was LS radiculopathy.

The Veteran or his representatives, in a variety of documents submitted in support of claim, reported that his lower extremity sciatica was secondary to his lower back or to a "buttocks condition."  See, e.g., March 2013 VA Form 9.  

An April 2013 VA physical therapy note reported that the Veteran had "low back which radiates into the buttock and sometimes radiates into B posterior LEs to his feet.  Pt stated that he has not had the sharp, shooting sciatic pain for a while now but is concerned with low back stiffness."  After review of an April 2009 and January 2011 MRIs of the L-spine, the examining physical therapist reported diagnosis of "mild scoliosis, marked degenerative disc disease at L5-S1, [and] bilateral sacroiliitis."  After physical examination, assessment was "chronic LBP/DDD/DJD and B sacroiliitis presents to PT with decreased lumbar ROM, LE flexibility, and lumbo-pelvic strength."  An additional notation from the same month reported lumbosacral degenerative disk disease along with lumbosacral radiculitis.

Medical evidence reporting the Veteran's symptoms and history likewise report that "shooting pain down his leg" is due to a "chronic back pain due to disc pinching a nerve."  See, e.g., November 2013 VA social worker note.  A September 2013 VA physical medical rehab note reported a history of worsening lower back pain with radiation.  A MRI of the lumbar spine and noted "sagittal localizing images were followed by sagittal T1 and T2-weighted images.  Axial T2 and T1 weighted images were obtained.  The vertebral body heights are maintained.  There are no focal regions of signal alteration in the vertebral marrow.  There is no malalignment.  Conus medullaris is normal is size and signal and terminates at mid L2."  

Medical records and the Veteran himself have stated that the Veteran has radiating pain to his lower extremities from his lower back.  The Veteran's lower back is not service connected and the Veteran did not appeal a May 2009 or an April 2013 rating decisions denying a low back disability.  Therefore, the issue of a low back disability is not before the Board.

The Veteran has claimed that his sciatica is related to his cervical spine.  The Board acknowledges that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of a disability or symptoms subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006);  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Veteran is competent to report he has lower extremity pain.

Here, however, the Veteran has been inconsistent about what he believes to be the cause of his sciatica, alternatively stating his lower back (in treatment) or his neck (in the course of making the claim).  The Veteran's lay statements in making his claim are contradicted both by his other statements and his medical records.  As a result, the Veteran's statements regarding a relationship between his neck and his lower extremity sciatica are not credible as they contradict the evidence of record. Therefore, are entitled to low probative weight.

The Board finds that the medical evidence outlined above to be more probative then the Veteran's statements.  The medical professionals that provided the medical opinions, are competent to provide opinions on this matter.  They had knowledge of the Veteran's medical history - as the Veteran reported it at the time - in many cases examined the Veteran, and provided conclusions in medical documents based on sufficient facts and data, including diagnostic testing.  Therefore, these opinions are entitled to significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  As such, while the Board has considered the Veteran's lay statements, as they lack credibility, they do not outweigh the more probative medical evidence, which links his sciatica to his lower back disability.

The Veteran's lower back disability, as discussed above, has not been shown to be related to service.  The Veteran's sciatica therefore cannot be secondary to a service-connected disability, as a back disability is not service-connected. 

The Veteran has not alleged service connection on a direct basis.  According to the Veteran, his sciatica started around 2000 or 2001.  Therefore, according to all the evidence of record, sciatica did not manifested during service or within one year of service.  In addition, the Veteran did not have the characteristic manifestations sufficient to identify the disease entity.  At separation in November 1976, the Veteran had a normal examination.  The Veteran did not list any issues on his Report of Medical History relevant to lower extremity sciatica.  There is no competent evidence of sciatica until many years post service.  

At this time, there is no acceptable evidence of sciatica during service.  There is no accepted proof that the remote onset of sciatica occurred in, or within one year of, service or are otherwise related to service.  For the reasons expressed above, the preponderance of the evidence is against the claims.  

Individual Unemployability

The Veteran contends his service connected disabilities renders him unemployable.  

TDIU can be awarded where the scheduler rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  Provided that if there is only one disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Id. 

TDIU can be awarded where the schedular rating is less than total but when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R § 4.16.  

The Veteran meets the schedular requirements for TDIU with one disability 70 percent disabling (depression) and a combined rating of 90 percent.

The Veteran worked as a warehouse worker and had other types of physical jobs until around 2010.  The Veteran made a claim for Social Security Administration (SSA) disability benefits, which was granted.  The Veteran's December 2012 SSA application reported the Veteran's issues were largely with his back.  For example, in the section entitled "how do your illnesses, injuries, or conditions limit your ability to work," the Veteran wrote that "my back (lower back) goes out if I'm lifting or pulling to much.  I can't not do the work anymore."  The Social Security Administration made a determination that the Veteran could not work due to his low back degenerative disc disease and an affective/mood disorder.  The primary disorders are listed as degenerative disc disease (disorders of back-discogenic and degenerative), listed as severe.  Secondary disorder is listed as "affective disorders" noted as "not severe."  

The Veteran reported in a 2014 VA examination that he was let go of his last job due to excessive absence as a result of issues with his shoulders, left more than right.

The Veteran and others have submitted or made statements regarding his migraines and depression, as well as his shoulder and cervical disabilities and the resulting pain, effect on the Veteran's ability to work.  The Veteran's wife noted that the Veteran is unable to drive and has concentration issues to the extent that he could not undertake daily tasks, such as grocery shopping.  See July 2017 Board hearing (reporting Veteran's wife did not like him to go places that he is not familiar with and that his headaches caused the Veteran to miss work).  This statement is credible, as it is of lay observable events (issues concentrating, inability to drive, missing work due to migraines), and are entitled to probative value.

The Board notes that the definitions and requirements of disability for VA and SSA differ, and a finding of disability by SSA does not bind VA.  In the present case, even if the primary reason of disability in 2012 was a lower back disability, the Veteran's claim for TDIU is consistent with other evidence of record, which suggests he would be unable to undertake physical work due to his cervical and shoulder disabilities.  Private and VA treatment documents report inability to lift objects and pain causing unemployment.  See, e.g., January 2014 VA Shoulder and Arm DBQ ("He has lost several jobs due to excessive use of leave due to pain or difficulties on the job itself due to pain.").  

Likewise, he would not be capable of many mental tasks regarding sustained concentration or thought.  See, e.g., November 2016 VA headaches DBQ (noting headache impacts ability to work and his migraines effect activities of daily living); July 2014 VA headaches DBQ (noting same impacts, and Veteran's statements that he cannot focus because of headaches).  The Veteran's migraines are currently rated as 50 percent disabling, indicating that they are "completely prostrating and prolonged attacks productive of severe economic inadaptability."  The Veteran is currently rated at 70 percent disabling due to a depressive disorder.  The Veteran was found during a January 2014 VA examination to have depressed mood chronic, sleep impairment, mild memory loss, such as forgetting names directions or recent events difficulty in understanding complex commands, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances including work or a work-like setting.  The Veteran additionally had poor memory, poor concentration, low self-esteem, and social isolation.  The examiner noted the Veteran was unable to walk anything but short-distances due to pain.  

The Veteran has been found to be unable to work due to a non-service connected disability (namely, his lower back).  Without regard to the Veteran's non-service connected disabilities, it seems unlikely the Veteran could be employed.  The severity of his physical limitations in his upper extremities would make the Veteran unable to work in a labor-intensive occupation.  His concentration, memory, and other alike issues would make it extremely difficult for him to pursue sedentary employment and could cause problems in any occupation requiring him to leave his house.  

There is no probative evidence to consider to weight against the above findings. Therefore, the evidence supports a finding that the Veteran is unable to secure and follow any substantially gainful occupation by reason of his service connected disabilities.



ORDER

Entitlement to service connection for a left ankle disability is denied.

Entitlement to service connection for sciatica of the bilateral lower extremities is denied.

Entitlement to TDIU is granted.


REMAND

The Veteran claims "pain, numbness, and burning down my left arm, secondary to my left shoulder and neck injury." 

The Veteran had two examinations in January 2014 with relevant findings.  The first, a January 2014 VA nerves examination, noted numbness on the left more than right, secondary to impingement of the median nerve at the wrist.  An additional examination from the same month from a different medical professional noted cervical radiculopathy and reported it was not directly related to service, but an addendum opinion noted C5 nerve compression associated with shoulder pain.  This examination stated the Veteran's C-5 nerve impingement caused radiating pain on both left and right sides, described as "shooting pain from the posterior neck . . . causing weakness of the rotator cuff muscles and tendinitis."  An opinion for service connection on a direct basis reported that service connection for cervical related neurological issues was not warranted.  An addendum opinion noted secondary service connection was warranted for rotator cuff tendonitis, but did not discuss neuropathy or other alike neurological issue.

A July 2014 VA examination regarding the Veteran's shoulder also described "shooting pain" from the neck, causing weakness and limited use of the right shoulder.  

After these examinations, the Veteran was granted service connection for rotator cuff tendonitis of the left shoulder, associated with degenerative disc disease of the cervical spine.  The descriptions given for this disability include rotating pain from neck down to the left side.  It is not clear if the Veteran's radiating left arm pain or numbness is a symptom or separate disability from this disability.  

In short, the VA examinations and medical evidence are not clear on this matter and an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Examiner the appellant and obtain an addendum opinion regarding the Veteran's left arm  neuropathy or other related disability.  The examiner is asked to provide an opinion regarding whether the appellant has radiculopathy or peripheral neuropathy of an upper extremity and the most likely cause.  The claims folder must be made available to the examiner and pertinent documents therein should be reviewed by the examiner.  All necessary tests and studies should be accomplished, and all clinical findings should be reported in detail.  The examiner should provide a complete rationale for any opinion provided.

2.  Undertake any additional development necessary and readjudicate the Veteran's claim.  If any benefit sought on appeal is not granted, the Veteran and the Veteran's representative should be provided a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


